705 S.E.2d 388 (2011)
STATE of North Carolina
v.
Richard Eugene FOY.
No. 29P11.
Supreme Court of North Carolina.
January 19, 2011.
Anne Gomez, Assistant Appellate Defender, for Foy, Richard Eugene.
Derrick Charles Mertz, Assistant Attorney General, for State of N.C.
Ben David, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of January 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 19th of January 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).